Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

This AGREEMENT (the “Agreement”) is dated as of December 23, 2005 by and among
JupiterImages Corporation, an Arizona corporation (“Buyer”), VA Software
Corporation, a Delaware corporation (“Parent”), and Animation Factory, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Seller”).

 

W I T N E S S E T H :

 

WHEREAS, Buyer desires to acquire, and Parent and Seller desire to sell, all of
the assets, properties and rights of Seller and Parent, as the case may be,
relating to Seller’s business, which provides royalty-free, three-dimensional
clipart, animated graphics, video backgrounds, Microsoft PowerPoint templates,
and e-mail and Web page backgrounds (the “Content”) for business and personal
use directly and through affiliates on the Web site located at
animationfactory.com and its affiliated Media Builder Network Web site, which
provides free on-line graphics tools and is located at mediabuilder.com
(animationfactory.com and mediabuilder.com hereafter collectively, the “Web
site”) (the Web site, the Content and all of the foregoing, hereafter
collectively, the “Business”), upon the terms and subject to the conditions set
forth in this Agreement (the “Acquisition”); and

 

WHEREAS, the Board of Directors of Parent has determined that it is in the best
interests of Parent and Seller to sell all of the Purchased Assets to Buyer,
upon the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01 Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Acquisition” is defined in the first recital of the preamble to this Agreement.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person.

 

“Allocation Statement” is defined in Section 2.06(b) of this Agreement.

 

“Ancillary Agreements” is defined in Section 7.01 of this Agreement.



--------------------------------------------------------------------------------

“Apportioned Obligations” is defined in Section 5.07(b) of this Agreement.

 

“Assignment and Assumption Agreement and Bill of Sale” means that certain
Assignment and Assumption Agreement and Bill of Sale among Parent, Seller and
Buyer in substantially the form attached hereto as Exhibit A.

 

“Assumed Contracts” means all contracts, agreements, leases, licenses,
commitments, sales, purchase orders and other instruments listed on
Schedule 2.01.

 

“Assumed Liabilities” is defined in Section 2.03 of this Agreement.

 

“Balance Sheet” is defined in Section 3.17 of this Agreement.

 

“Basket” is defined in Section 8.03(c) of this Agreement.

 

“Benefit Arrangement” means an employment, severance or similar contract,
arrangement or policy and each plan or arrangement providing for severance pay,
life insurance or health care coverage (including any self-insured
arrangements), flexible spending accounts or cafeteria benefit programs under
Code Section 125, workers’ compensation, disability benefits, dependent care
benefits, supplemental unemployment benefits, vacation benefits, pension or
retirement benefits or providing for deferred compensation, profit-sharing, cash
or stock bonuses, stock options, stock appreciation rights, stock purchase or
other forms of incentive compensation or post-retirement life insurance, health
care or disability coverage that (i) is not an Employee Plan and (ii) is
maintained or contributed to by Seller or any of its ERISA Affiliates.

 

“Business” is defined in the first recital of the preamble to this Agreement.

 

“Buyer” is defined in the preamble to this Agreement.

 

“Buyer Indemnified Parties” is defined in Section 8.02(a) of this Agreement.

 

“Cap” is defined in Section 8.03(c) of this Agreement.

 

“Cash Purchase Price” is defined in Section 2.06 of this Agreement.

 

“Change of Control” means either: (i) the acquisition of Parent by another
entity by means of any transaction or series of related transactions (including,
without limitation, any purchase of stock, reorganization, merger or
consolidation or stock transfer, but excluding any such transaction effected
primarily for the purpose of changing the domicile of Parent), unless Parent’s
stockholders of record immediately prior to such transaction or series of
related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by Parent of its securities for the
purposes of raising additional funds shall not constitute a Change of Control
hereunder); or (ii) a sale of all or substantially all of the assets of Parent.

 

“Closing” is defined in Section 2.07 of this Agreement.

 

“Closing Date” means the date of the Closing.

 

2



--------------------------------------------------------------------------------

“COBRA” is defined in Section 2.04 of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the confidentiality agreement between Buyer
and Parent, dated September 26, 2005.

 

“Content” is defined in the first recital of the preamble to this Agreement.

 

“Contracts” means all material contracts, agreements, leases, licenses,
commitments, sales, purchase orders and other instruments primarily related to
the Business or necessary for the operation of the Business as currently
conducted by Parent and Seller or the ownership of the Purchased Assets.

 

“Copyright” is defined in Section 3.14(j) of this Agreement.

 

“Copyright Assignment Agreement” means that certain Copyright Assignment
Agreement among Parent, Buyer and Seller in substantially the form attached
hereto as Exhibit B.

 

“Domain Name Assignment Agreement” means that certain Copyright Assignment
Agreement among Parent, Buyer and Seller in substantially the form attached
hereto as Exhibit C.

 

“Employee Plan” means each “employee benefit plan” of Seller, as such term is
defined in Section 3(3) of ERISA, that (i) is subject to any provision of ERISA
and (ii) is maintained or contributed to by either Seller or any of its ERISA
Affiliates, as the case may be.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.

 

“Escrow Agent” means JPMorgan Chase Bank, N.A.

 

“Escrow Agreement” means the Escrow Agreement by and among Buyer, Parent, Seller
and the Escrow Agent, dated as of the date hereof, in substantially the form
attached hereto as Exhibit D.

 

“Escrow Amount” is defined in Section 2.06 of this Agreement.

 

“Excluded Assets” is defined in Section 2.02 of this Agreement.

 

“Excluded Liabilities” is defined in Section 2.04 of this Agreement.

 

“Financial Statements” is defined in Section 3.17 of this Agreement.

 

“GAAP” is defined in Section 3.17 of this Agreement.

 

3



--------------------------------------------------------------------------------

“Indemnified Person” is defined in Section 8.03 of this Agreement.

 

“Indemnifying Person” is defined in Section 8.03 of this Agreement.

 

“Intellectual Property” shall mean: (i) trademarks and service marks, logos,
trade dress, product configurations, trade names and other indications of
origin, applications or registrations in any jurisdiction pertaining to the
foregoing and all goodwill associated therewith; (ii) inventions (whether or not
patentable), discoveries, improvements, ideas, know-how, formula methodology,
research and development, business methods, processes, technology, software
(including password unprotected interpretive code or source code, object code,
development documentation, programming tools, drawings, specifications and data)
and applications or patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof;
(iv) copyrights in writings, designs, software, mask works or other works,
applications or registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (v) database rights; (vi) Internet Web sites, Web
pages, domain names and applications and registrations pertaining thereto and
all intellectual property used in connection with or contained in all versions
of the Company’s Web sites; (vii) all rights under agreements relating to the
foregoing; (viii) books and records pertaining to the foregoing; and (ix) claims
or causes of action arising out of or related to past, present or future
infringement or misappropriation of the foregoing.

 

“Intellectual Property Agreements” means the Copyright Assignment Agreement, the
Domain Name Assignment Agreement and the Trademark Assignment Agreement.

 

“Knowledge” means the knowledge of Ali Jenab, Kathleen R. McElwee, Jim Maloney
and Art Holden.

 

“Lien” means, with respect to any asset, any mortgage, lien (including any tax
lien), pledge, charge, security interest or encumbrance of any kind in respect
of such asset.

 

“Listed Intellectual Property” is defined in Section 3.14(b) of this Agreement.

 

“Losses” is defined in Section 8.02 of this Agreement.

 

“Material Adverse Effect” means any change in or effect on the Business or the
Purchased Assets that, individually or in the aggregate (taking into account all
other such changes or effects), is materially adverse to the business, assets,
condition (financial or otherwise) or results of operations of the Business or
the Purchased Assets taken as a whole, in any such case, other than (i) effects
resulting from adverse changes in the U.S. and applicable foreign economies
generally and adverse changes in the industry in which Seller conducts the
Business; (ii) effects resulting from the announcement or pendency of the
transactions contemplated hereby; (iii) effects resulting from acts of war,
terrorism, or other force majeure; (iv) effects resulting from Seller’s or
Parent’s compliance with this Agreement (whether through affirmative acts or
acts of omission); (v) changes in Parent’s stock price; (vi) Parent’s failure to
meet published analyst’s expectations, estimates or projections, or Parent’s own
internal financial expectations, estimates or projections; or (vii) stockholder
litigation relating to the transactions contemplated hereby; provided, however,
that with respect to (i) and (iii) such

 

4



--------------------------------------------------------------------------------

effects do not adversely affect the Business or the Purchased Assets,
individually or in the aggregate, in a disproportionate manner relative to other
persons or entities engaged in businesses similar to those of the Business.

 

“Noncompetition Period” is defined in Section 5.05 of this Agreement.

 

“Parent” is defined in the preamble to this Agreement.

 

“Permits” is defined in Section 3.11 of this Agreement.

 

“Permitted Liens” is defined in Section 3.06 of this Agreement.

 

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.

 

“Post-Closing Tax Period” is defined in Section 5.06(b) of this Agreement.

 

“Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) with respect to a Tax period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.

 

“Purchase Price” is defined in Section 2.06 of this Agreement.

 

“Purchased Assets” means those assets, properties and rights defined in
Section 2.01 of this Agreement.

 

“Representatives” means Parent’s, Seller’s or Buyer’s respective officers,
directors, employees, accountants, counsel, consultants, advisors, agents and
Affiliates.

 

“Required Consent” is defined in Section 3.04 of this Agreement.

 

“Seller” is defined in preamble to this Agreement.

 

“Seller Indemnified Parties” is defined in Section 8.02(b) of this Agreement.

 

“Seller Intellectual Property” is defined in Section 3.14 of this Agreement.

 

“Software Programs” is defined in Section 3.14 of this Agreement.

 

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding, or
other tax, of any kind whatsoever, and including any interest, penalties or
additions to tax.

 

“Trademark” is defined in Section 3.14(i) of this Agreement.

 

5



--------------------------------------------------------------------------------

“Trademark Assignment Agreement” means that certain Trademark Assignment
Agreement among Parent, Buyer and Seller in substantially the form attached
hereto as Exhibit E.

 

“Transition Services Agreement” means that certain Transition Services Agreement
among Parent, Buyer and Seller in substantially the form attached hereto as
Exhibit F.

 

“Transferred Employees” is defined in Section 6.01 of this Agreement.

 

“Transfer Taxes” is defined in Section 5.06(c) of this Agreement.

 

“Web site” is defined in the first recital of the preamble to this Agreement.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.01 Purchase and Sale. On the terms and subject to the conditions of this
Agreement, Seller and Parent, as the case may be, shall sell, convey, transfer,
assign and deliver to Buyer, and Buyer shall purchase and accept from Seller and
Parent, as the case may be, on the Closing Date, any and all right, title and
interest of Seller or Parent, as the case may be, in and to any and all of the
tangible and intangible assets of the Business (other than the Excluded Assets
(as defined below)), including, without limitation, (a) the Intellectual
Property, Content, Assumed Contracts and the Web site and (b) any images,
customer lists, subscriber lists, prospect lists, e-mail lists, accounts
receivable, traffic statistics and reports related primarily to the Business as
of the Closing, including, without limitation, such items set forth on Schedule
2.01 (“Purchased Assets”), wherever such Purchased Assets may be located.

 

2.02 Excluded Assets. Buyer expressly understands and agrees that all assets,
properties and rights of Seller or Parent not related primarily to the Business,
including, but not limited to, those assets, properties and rights of Seller or
Parent set forth on Schedule 2.02 (the “Excluded Assets”) shall be excluded from
the Purchased Assets, including, without limitation, the following (to the
extent not related primarily to the Business):

 

(i) all cash and cash equivalents (including all bank accounts), marketable
securities and prepaid expenses;

 

(ii) all intercompany receivables, if any;

 

(iii) all corporate records (including minute books and stock ledgers), tax
returns and financial records except to the extent related to the Business or
Purchased Assets;

 

(iv) any Permits which may not be transferred without the consent, novation,
waiver or approval of a third person or entity and for which such consent,
novation, waiver or approval has not been obtained;

 

(v) all insurance policies;

 

6



--------------------------------------------------------------------------------

(vi) any refunds, credits, prepayments or overpayments with respect to Taxes
paid or accrued by Seller or Parent; and

 

(vii) all assets of any Employee Plans and Benefit Arrangements.

 

2.03 Assumption of Liabilities. On the Closing Date, Buyer shall assume and
agree to perform all the obligations of Seller or Parent, as the case may be,
pursuant to the Assumed Contracts (other than liabilities or obligations
attributable to any failure by Seller or Parent to comply with the terms
thereof) or arising from the operation of the Business after the Closing (except
for any Excluded Liabilities), including, without limitation, the deferred
subscription liability set forth on Schedule 2.03, but only to the extent such
obligations pursuant to the Assumed Contracts relate to periods after the
Closing Date (the “Assumed Liabilities”).

 

2.04 Excluded Liabilities. Buyer shall not assume any liabilities, other than
the Assumed Liabilities including, without limitation, the following:

 

(i) any obligation or liability for Tax of Parent or Seller or any member of any
consolidated, affiliated, combined or unitary group of which Seller is or has
been a member, including any Taxes arising from the operation of the Business or
ownership of Purchased Assets on or prior to the Closing Date; provided, however
that Apportioned Obligations shall be paid in the manner set forth in
Section 5.06;

 

(ii) any liabilities or obligations under any Employee Plans or Benefit
Arrangements including, without limitation, bonus and accrued vacation for the
Transferred Employees;

 

(iii) any liabilities arising prior to the Closing Date under Assumed Contracts
included in the Purchased Assets except the deferred subscription liability set
forth on Schedule 2.03, which shall be an Assumed Liability;

 

(iv) any liabilities or obligations for continued health care coverage for any
employees or other qualified beneficiaries under Code Section 4980B (“COBRA”)
who have a qualifying COBRA event on or prior to the Closing Date;

 

(v) any liability or obligation relating to any action, suit, arbitration,
investigation or proceeding pending against the Business or with respect to the
Purchased Assets on or prior to the Closing Date; and

 

(vi) any liability or obligation relating to an Excluded Asset.

 

(collectively, the “Excluded Assets”)

 

2.05 Assignment of Assumed Contracts and Rights. Anything in this Agreement to
the contrary notwithstanding, this Agreement shall not constitute an agreement
to assign any Purchased Asset or any claim or right or any benefit arising
thereunder or resulting therefrom if an attempted assignment thereof, without
consent of a third party thereto, would constitute a breach or other
contravention thereof or in any way adversely affect the rights of Buyer, Parent
or Seller thereunder. Parent and Seller will use their commercially reasonable

 

7



--------------------------------------------------------------------------------

efforts (but without any payment of money by Parent, Seller or Buyer) to obtain
the consent of the other parties to the assignment of any such Purchased Asset
or claim or right or any benefit arising thereunder for the assignment thereof
to Buyer as Buyer may request. If such consent is not obtained, or if an
attempted assignment thereof would be ineffective or would materially and
adversely affect the rights of Buyer thereunder so that Buyer would not in fact
receive all such rights, Parent, Seller and Buyer will cooperate in a mutually
agreeable arrangement under which Buyer would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement, including, without
limitation, subcontracting, sub-licensing, or subleasing to Buyer, or under
which Parent or Seller would enforce for the benefit of Buyer, with Buyer
assuming either Parent’s or Seller’s obligations, any and all rights of Parent
or Seller against a third party thereto. Parent or Seller, as the case may be,
will promptly pay to Buyer when received all monies received by Parent or Seller
under any Purchased Asset or any claim or right or any benefit arising
thereunder, except to the extent the same represents an Excluded Asset.
Notwithstanding the foregoing, to the extent that such rights and benefits have
not been provided to Buyer by alternate arrangements satisfactory to Buyer, in
its sole discretion, Buyer, Parent and Seller shall negotiate in good faith for
a downward adjustment to the Purchase Price paid by Buyer for the Purchased
Assets.

 

2.06 Purchase Price; Allocation of Purchase Price.

 

(a) The purchase price for the Purchased Assets (the “Purchase Price”) shall be
nine million three hundred and fifty thousand dollars ($9,350,000) (“Cash
Purchase Price”) and the assumption of the Assumed Liabilities. The Cash
Purchase Price shall be paid as follows: (i) eight million four hundred and
fifteen thousand dollars ($8,415,000) upon Closing; and (ii) nine hundred and
thirty-five thousand ($935,000) (“Escrow Amount”) shall be paid to the Escrow
Agent on Closing and held in escrow in accordance with the Escrow Agreement.

 

(b) As soon as practicable after the Closing, Buyer shall deliver to Seller a
statement (the “Allocation Statement”), allocating the Purchase Price (less
those Assumed Liabilities not required to be taken into account under
Section 1060 of the Code) among the Purchased Assets in accordance with
Section 1060 of the Code. If within ten days after the delivery of the
Allocation Statement Seller notifies Buyer in writing that Seller objects to the
allocation set forth in the Allocation Statement, Buyer and Seller shall use
commercially reasonable efforts to resolve such dispute within twenty days. In
the event that Buyer and Seller are unable to resolve such dispute within twenty
days, Buyer and Seller shall jointly retain a nationally recognized accounting
firm (the “Accounting Referee”) to resolve the disputed items. Upon resolution
of the disputed items, the allocation reflected on the Allocation Statement
shall be adjusted to reflect such resolution. The costs, fees and expenses of
the Accounting Referee shall be borne equally by Buyer and Seller.

 

(c) Seller and Buyer agree to (i) be bound by the Allocation Statement and
(ii) act in accordance with the Allocation Statement in the preparation, filing
and audit of any Tax return (including filing Form 8594 with its federal income
Tax return for the taxable year that includes the date of the Closing).

 

8



--------------------------------------------------------------------------------

2.07 Closing. The closing (the “Closing”) of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities hereunder shall
take place at the offices of Buyer, 23 Old Kings Highway South, Darien, CT 06820
on the date hereof (the “Closing Date”).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

 

Parent and Seller hereby jointly, and severally, represent and warrant to Buyer,
subject to the exceptions specifically disclosed in writing in the corresponding
sections or subsections of Seller’s disclosure schedules or in any other section
or subsection of Seller’s disclosure schedules if it is reasonably apparent that
such disclosure applies, that as of the date hereof:

 

3.01 Organization and Qualification. Each of Parent and Seller has been duly
organized and is validly existing and in good standing under the laws of its
respective jurisdiction of incorporation and has the requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted.

 

3.02 Corporate Authorization. The execution, delivery and performance by Parent
or Seller of this Agreement and each of the Ancillary Agreements to which it is
a party, and the consummation by Parent and Seller of the transactions
contemplated hereby and thereby are within Parent’s or Seller’s respective
corporate powers and have been duly authorized by all necessary corporate action
on the part of Seller or Parent, as the case may be. This Agreement and each of
the Ancillary Agreements to which either Parent or Seller is a party have been
duly executed and delivered by Parent or Seller, as the case may be, and
constitute valid and binding agreements of Seller and Parent, as the case may
be, enforceable against Seller or Parent, as the case may be, in accordance with
their respective terms.

 

3.03 Non-Contravention. The execution, delivery and performance by Parent or
Seller of this Agreement and each of the Ancillary Agreements to which Seller or
Parent is a party do not and will not: (i) contravene or conflict with the
corporate charter or bylaws of Parent or Seller; (ii) contravene or conflict
with or constitute a violation of any provision of any law or regulation,
judgment, injunction, order or decree binding upon or applicable to Parent,
Seller, the Business or the Purchased Assets; or (iii) result in the creation or
imposition of any Lien on any Purchased Asset, other than Permitted Liens.

 

3.04 Required Consents. Schedule 3.04 sets forth each Assumed Contract or Permit
requiring a consent, waiver, authorization or approval as a result of the
execution, delivery and performance of this Agreement or the Ancillary
Agreements or the consummation of the transactions contemplated hereby and
thereby (each such consent, a “Required Consent”).

 

3.05 Absence of Certain Changes. Since July 31, 2005, Seller and Parent have
conducted the Business in the ordinary course consistent with past practices,
and, except as set forth on Schedule 3.05 hereto:

 

(a) neither Parent nor Seller has entered into any material transaction or
incurred any material liability or obligation with respect to the Business or
the Purchased Assets other than in the ordinary course of business consistent
with past practice; and

 

9



--------------------------------------------------------------------------------

(b) there has not been any material adverse change in the Purchased Assets or
the condition (financial or otherwise) of the Business.

 

3.06 Personal Property.

 

(a) As of the date hereof, the Purchased Assets include, but are not limited to,
all of the personal property used primarily in the Business, including, without
limitation, any machinery, equipment, furniture, inventory, servers, computers,
software, spare and replacement parts, trade fixtures and fixed assets.

 

(b) As of the date hereof, the equipment included in the Purchased Assets has no
material defects, is in good operating condition and repair, has been reasonably
maintained consistent with standards generally followed in the industry (giving
due account to the age and length of use of same, ordinary wear and tear
excepted) and is suitable for its present uses in connection with the Business.

 

(c) No Purchased Asset is subject to any Lien, except for the following
(collectively, the “Permitted Liens”):

 

(i) liens for Taxes not yet due and payable or being contested in good faith;

 

(ii) liens for inchoate mechanics’ and materialmen’s liens for construction in
progress and workmen’s, repairmen’s, warehousemen’s and carriers’ liens arising
in the ordinary course of the Business; or

 

(iii) liens and imperfections of title the existence of which would not
materially adversely affect the use of the property subject thereto.

 

3.07 Sufficiency of Purchased Assets; Operation of Business. The Purchased
Assets, together with the rights provided under the Ancillary Agreements,
constitute, and on the Closing Date will constitute, all of the assets,
properties and rights necessary, and are sufficient, to conduct the Business in
all material respects as currently conducted by Seller or Parent.

 

3.08 Title to Purchased Assets. Upon consummation of the transactions
contemplated hereby, Buyer will have acquired good and marketable title in and
to, or a valid leasehold interest in (to the extent not owned by Parent or
Seller prior to the Closing Date), each of the Purchased Assets, free and clear
of all Liens, except for Permitted Liens.

 

3.09 Litigation. There is no action, suit, arbitration, investigation or
proceeding pending against or, to Seller’s or Parent’s Knowledge, threatened
against or affecting the Business or any Purchased Asset before any court or
arbitrator or any governmental body, agency or official.

 

10



--------------------------------------------------------------------------------

3.10 Contracts.

 

(a) Except for the Contracts disclosed in Schedule 3.10, neither Parent nor
Seller is a party to or subject to any of the following Contracts:

 

(i) any real property lease;

 

(ii) any contract for the purchase of materials, supplies, goods, services,
equipment or other assets providing for annual payments by Parent or Seller or
pursuant to which in the last year Parent or Seller paid in the aggregate
$15,000 or more;

 

(iii) any sales, distribution or other similar agreement providing for the sale
by Parent or Seller of materials, supplies, goods, services, equipment or other
assets that provides for annual payments to Parent or Seller of, or pursuant to
which in the last year either Parent or Seller or any Affiliate thereof received
in the aggregate, $15,000 or more;

 

(iv) any partnership, joint venture or other similar contract arrangement or
agreement;

 

(v) any contract relating to indebtedness for borrowed money or the deferred
purchase price of property (whether incurred, assumed, guaranteed or secured by
an asset) entered into other than in the ordinary course of business consistent
with past practices;

 

(vi) any material license agreement, franchise agreement or agreement in respect
of similar rights granted to or held by Parent or Seller;

 

(vii) any agency, dealer, sales representative or other similar agreement;

 

(viii) any agreement, contract or commitment that substantially limits the
freedom of Parent or Seller to compete in any line of business including,
without limitation, the Business, or with any Person or in any area or to own,
operate, sell, transfer, pledge or otherwise dispose of or encumber any
Purchased Asset or that would so limit the freedom of Buyer after the Closing
Date;

 

(ix) any image production, work for hire or similar image or content production
agreement; or

 

(x) any other contract not made in the ordinary course of business consistent
with past practice which is material to the Business and relates primarily to
the Purchased Assets.

 

(b) Each Contract required to be disclosed pursuant to Section 3.10 is a valid
and binding agreement of Seller or Parent, as the case may be, and is in full
force and effect, and neither Seller nor Parent, nor to the Knowledge of Seller
or Parent, is any other party thereto in default in any material respect under
the terms of any such Contract, nor, to the Knowledge of Seller or Parent, has
any event or circumstance occurred that, with notice or lapse of time or both,
would constitute any material event of default thereunder.

 

11



--------------------------------------------------------------------------------

3.11 Licenses and Permits. Seller possesses all material permits, licenses and
approvals necessary or used primarily in order to carry on the Business or own
the Purchased Assets (the “Permits”). Schedule 3.11 hereto sets forth all
Permits. Except as set forth on Schedule 3.11 hereto, Seller is in compliance in
all material respects with all Permits; there are no proceedings pending or, to
the Knowledge of Seller and Parent, threatened, to revoke, suspend, cancel or
modify any Permit and all such Permits may be assigned to Buyer as contemplated
hereby without the consent of the issuing authority.

 

3.12 Compliance with Laws. Seller is not in violation in any respect of any
material applicable law, regulation, ordinance, order or any other requirement
of any governmental body or court (including, without limitation, matters
relating to securities, loans, employment and improper payments), and no notice
has been received by Parent or Seller or any of their respective officers or
directors alleging any such violation.

 

3.13 Receivables. All accounts, notes receivable and other receivables included
in the Purchased Assets are, and all accounts and notes receivable arising from
or otherwise relating to the Business on or prior to the Closing Date arose in
the ordinary course of business consistent with past practice.

 

3.14 Proprietary Rights.

 

(a) As of the date hereof, the Purchased Assets include all Intellectual
Property used primarily in the Business (the “Seller Intellectual Property”),
which includes Intellectual Property owned by Seller or Parent, and Intellectual
Property licensed by Seller or Parent pursuant to a valid and enforceable
license or other agreement (the “Licensed Intellectual Property”). Seller or
Parent, as the case may be, possesses all right, title and interest in the
Seller Intellectual Property necessary to carry out Seller’s current activities,
including without limitation, to the extent required to carry out such
activities, rights to make, use, reproduce, modify, adopt, create derivative
works based on, translate, distribute (directly and indirectly), transmit,
display publicly and perform publicly, license, rent and lease and, except with
respect to the Licensed Intellectual Property, assign and sell, the Seller
Intellectual Property.

 

(b) Schedule 3.14(b) hereto contains a complete and correct list of all
applications, patents or registrations included within the Seller Intellectual
Property, including the applicable jurisdiction, filing date, application,
patent or registration number and current status of each (collectively, the
“Listed Intellectual Property”). All of the Listed Intellectual Property is
valid and subsisting, remains in good standing, with all fees and filings paid
as of the date hereof, and free and clear of Liens.

 

(c) To the Knowledge of Seller and Parent, except as set forth on
Schedule 3.14(c) hereto, there is no violation by others of any right of Seller
with respect to any Seller Intellectual Property. No proceedings have been
instituted or are pending or, to the Knowledge of Seller and Parent, threatened,
alleging any such violation by others of any right of Seller with respect to any
Seller Intellectual Property.

 

12



--------------------------------------------------------------------------------

(d) Each license or other agreement involving the Licensed Intellectual Property
to which Seller or Parent is a party (each, a “License Agreement”) is listed in
Schedule 3.14(d), along with an identification of the parties, date, term and
subject matter of each License Agreement.

 

(e) Schedule 3.14(e) contains a true and complete list of all software programs
owned or used by Seller, other than software programs which are readily
commercially available or for which substitutes are available from more than one
source (the “Software Programs”). Seller or Parent owns full and unencumbered
right and good and marketable title to such Software Programs that it owns, free
and clear of all mortgages, pledges, liens, security interests, conditional
sales agreements, encumbrances or charges of any kind. Seller or Parent, as the
case may be, has full and unrestricted rights to use and assign to Buyer the
Software Programs that it licenses, pursuant to license agreements listed in
Schedule 3.14(d).

 

(f) Except as set forth on Schedule 3.14(f), no present or former employee or
officer of Seller or Parent, nor any Affiliate or agent or outside contractor of
Seller or Parent holds any right, title or interest, directly or indirectly, in
whole or in part, in or to any Seller Intellectual Property.

 

(g) Except as set forth on Schedule 3.14(g), other than with respect to
copyrightable works Seller hereby represents that it owns as “works made for
hire” within the meaning of Section 101 of the Copyright Act of 1976, Seller has
obtained from all individuals who participated in any respect in the invention
or authorship of any Seller Intellectual Property, as consultants, as employees
of consultants or otherwise, effective waivers of any and all ownership rights
of such individuals in such Seller Intellectual Property, and written
assignments to Seller of all rights with respect thereto. No officer or employee
of Seller is subject to any currently effective agreement with any third party
that requires such officer or employee to assign any interest in inventions or
other Intellectual Property or to keep confidential any trade secrets,
proprietary data, customer lists or other business information or that restricts
such officer or employee from engaging in competitive activities or solicitation
or customers.

 

(h) (i) to the Knowledge of Seller and Parent, no employee, independent
contractor or agent of Seller or Parent has appropriated any Seller Intellectual
Property to the detriment of Seller or misappropriated any trade secrets or
other confidential information of any third party in the course of the
performance of his or her duties as an employee, independent contractor or agent
of Seller; and (ii) Seller has taken commercially reasonable steps to protect
the Seller Intellectual Property.

 

(i) To the Knowledge of Seller and Parent, Seller’s transmission, reproduction,
use, display or modification of the Purchased Assets or other practices relating
to the use of the Purchased Assets do not infringe or violate any Intellectual
Property or other proprietary right of any third party and no claim relating to
such infringement or violation is pending or, to the Knowledge of Seller and
Parent, threatened.

 

(j) Except as set forth in Schedule 3.14(j), neither Seller nor Parent owes or
will owe any royalties or other payment to third parties in respect of the
Seller Intellectual Property. All royalties or other payments that have accrued
prior to the Closing Date have been paid.

 

13



--------------------------------------------------------------------------------

(k) The trademarks transferred pursuant to the Trademark Assignment Agreement
(“the Trademarks”) constitute all rights in trademarks, including registrations
or applications thereto used currently and primarily in the Business.

 

(l) The copyrights transferred pursuant to the Copyright Assignment Agreement
(“the Copyrights”) constitute all rights in copyright, including registrations
or applications thereto, and all underlying goodwill, used currently and
primarily in the Business.

 

3.15 Employees; Labor Matters.

 

(a) Schedule 3.15(a) sets forth a true and complete list of the names, titles,
annual salaries and dates of hire of all employees of Parent or Seller primarily
engaged in the Business (collectively, such employees are referred to herein as
the “Employees” or individually as an “Employee”).

 

(b) Schedule 3.15(b) sets forth a true and complete copy or description of each
material Employee Plan and Benefit Arrangement that covers any Employee and has
previously been made available or furnished to Buyer.

 

(c) Except as set forth on Schedule 3.15(c), (i) neither Parent nor Seller is a
party to any union or collective bargaining agreements covering any of the
Employees, (ii) to the Knowledge of Parent and Seller, there are no activities
or proceedings of any labor union to organize any of the Employees, and
(iii) neither Parent nor Seller has any employment agreements with any of the
Employees. Seller is in compliance with all applicable laws relating to
employment and employment practices, wages, hours and terms and conditions of
employment, in each case relating to the Employees, except to the extent that
such non-compliance would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(d) Except as set forth on Schedule 3.15(d), the consummation of the
transactions contemplated by this Agreement shall not entitle any Employee or
former employee of Parent or Seller who was primarily engaged in the Business,
to severance benefits, bonuses or other payment from Buyer.

 

(e) None of Parent, Seller or any Affiliate thereof has incurred any material
liability pursuant to Title IV of ERISA, any material obligation or liability
(contingent or otherwise) under Title IV of ERISA or Section 412 of the Code,
and no facts exist which could reasonable form a basis for such material
obligation or liability. No Employee Plan is a ”multiemployer plan,” as defined
in Section 3(37) of ERISA, nor has Parent, Seller or any Affiliate thereof at
any time contributed to or been obligated to contribute to
any ”multiemployer plan.”

 

3.16 Finder’s Fees. Except for Updata Capital, Inc. (whose fees shall be paid
solely by Parent or Seller), there is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller or Parent who might be entitled to any fee or commission from Seller
or Parent or any of their Affiliates upon consummation of the transactions
contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

3.17 Financial Statements. The unaudited balance sheet of the Seller at July 31,
2004 and 2005 and the unaudited balance sheet of the Seller at October 31, 2005
(collectively, the “Balance Sheets”) and related statements of income, retained
earnings and cash flow for the periods then ended (collectively, the “Financial
Statements”), (i) are included as Schedule 3.17; (ii) were prepared in
accordance with United States generally accepted accounting principles (“GAAP”);
(iii) present fairly, in all material respects, the financial condition and the
results of operations of the Business as of the dates and for the periods
indicated thereon; (iv) are, in all material respects, complete, correct, and
consistent with the books of account and records of Seller and Parent (except
that the Financial Statements do not contain footnotes and other presentation
items that may be required by GAAP) and (v) are, in all material respects,
consistent with any financial statements filed in connection with or as exhibits
to Parent’s filings made pursuant to the Securities Exchange Act of 1934, as
amended, or any other public filings required by applicable law.

 

3.18 Ownership of Seller. The outstanding shares of capital stock of Seller and
the holders thereof are as set forth on Schedule 3.18.

 

3.19 Content. As of the date hereof, except as listed on Schedule 3.19, all of
the Content is wholly owned by Seller and consists of quantities as follows:
14,941 three-dimensional clipart, 32,823 animated graphics, 580 video
backgrounds, 1,200 Microsoft PowerPoint templates, and 11,118 e-mail and Web
page backgrounds.

 

3.20 Page Views. The Web site had the number of page views for each full
calendar month of 2005 completed as of the date hereof as listed on Schedule
3.20, as measured by OSTG, Inc.’s Ad System 2.

 

3.21 Subscribers. The Web site had the number of opt-in subscribers to its
weekly e-mail newsletter for each full calendar month of 2005 completed as of
the date hereof as listed on Schedule 3.21, as measured by Seller’s internal
tracking procedures.

 

3.22 Unique Visitors. The Web site received unique visitors for each of the
months of September, October and November 2005, respectively, as listed on
Schedule 3.22, as measured by OSTG, Inc.’s Ad System 2.

 

3.23 Member Accounts. As of the date hereof, the Business has the number of
member accounts and current paid-up members as each are listed on Schedule 3.23.

 

3.24 Taxes.

 

(a) Seller has timely paid all Taxes which will have been required to be paid on
or prior to the date hereof, the non-payment of which would result in a Lien on
any Purchased Asset, would otherwise materially adversely affect the Business or
would result in Buyer becoming liable or responsible therefore.

 

(b) Seller has established, in accordance with GAAP applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of
all Taxes which arise from or with respect to the Purchased Assets or the
operation of the Business and are incurred in or attributable to the Pre-Closing
Tax Period, the non-payment of which would result in a Lien on any Purchased
Asset, would otherwise adversely affect the Business or would result in Buyer
becoming liable therefore.

 

15



--------------------------------------------------------------------------------

3.25 Affiliate Agreements and Liabilities. Except as set forth on Schedule 3.25:

 

(a) there are no written or oral agreements between Parent or Seller, on the one
hand, and the Business, on the other hand, including, without limitation, any
such agreements relating to the provision of any services by Parent or Seller to
the Business, or by the Business to Parent or Seller; and

 

(b) after the Closing Date there will be no transactions, agreements,
arrangements or indebtedness between the Business and (x) Parent or Seller,
(y) any director or officer of Parent or Seller or (z) any member of the
immediate family of any individual described in clause (y) of this sentence.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to each of Seller and Parent, subject to
the exceptions specifically disclosed in writing in the corresponding sections
or subsections of Buyer’s disclosure schedules or in any other section or
subsection of Buyer’s disclosure schedules if it is reasonably apparent that
such disclosure applies, that:

 

4.01 Organization and Qualification. Buyer has been duly organized and is
validly existing and in good standing (to the extent applicable) under the laws
of the jurisdiction of its incorporation or organization, as the case may be,
and has the requisite power and authority and all necessary governmental
approvals to own, lease and operate its properties and to carry on its business
as it is now being conducted.

 

4.02 Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement and each of the Ancillary Agreements, and the consummation by
Buyer of the transactions contemplated hereby and thereby are within Buyer’s
powers and have been duly authorized by all necessary action on the part of
Buyer. This Agreement and each of the Ancillary Agreements to which Buyer is a
party have been, or will be in the case of the Ancillary Agreements, duly
executed and delivered by Buyer and constitute valid and binding agreements of
Buyer, enforceable against Buyer in accordance with their respective terms.

 

4.03 Non-Contravention. The execution, delivery and performance by Buyer of this
Agreement and each of the Ancillary Agreements to which Buyer is a party do not
and will not (i) contravene or conflict with the organizational documents or
bylaws of Buyer, (ii) contravene or conflict with or constitute a violation of
any provision of any material law or regulation, judgment, injunction, order or
decree binding upon or applicable to Buyer; or (iii) constitute a material
default under or give rise to any right of termination, cancellation or
acceleration of any material right or obligation of Buyer or to a loss of any
material benefit relating to Buyer’s business to which Buyer is entitled under
any provision of any material agreement, contract or other instrument binding
upon Buyer or by which any of Buyer’s assets is or may be bound.

 

16



--------------------------------------------------------------------------------

4.04 Consent and Approvals. There is no requirement applicable to Buyer to make
any filing, declaration or registration with, or to obtain any permit,
authorization, consent or approval of, any governmental authorities as a
condition to the lawful consummation by Buyer of the transactions contemplated
by this Agreement and the other agreements and instruments to be executed and
delivered by Buyer pursuant hereto, except for filings the failure of making
would not have a Material Adverse Effect on the transactions contemplated
hereby.

 

4.05 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Buyer or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.

 

ARTICLE V

 

COVENANTS OF THE PARTIES

 

The parties hereto agree that:

 

5.01 Commercially Reasonable Efforts; Further Assurances.

 

(a) Subject to the terms and conditions of this Agreement and except as
otherwise set forth in this Agreement, each party will use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable laws and
regulations to consummate the transactions contemplated by this Agreement or the
Ancillary Agreements. Parent, Seller and Buyer each agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement or the
Ancillary Agreements and to vest in Buyer title to the Purchased Assets as
provided herein and for Buyer to assume the Assumed Liabilities.

 

(b) Seller and Parent hereby constitute and appoint, effective as of the Closing
Date, Buyer and its successors and assigns as the true and lawful attorney of
Parent and Seller with full power of substitution in the name of Buyer or in the
name of Seller or Parent, but for the benefit of Buyer, except as otherwise
contemplated hereby, (i) to collect for the account of Buyer any items of
Purchased Assets and (ii) to institute and prosecute all proceedings which Buyer
may in its sole discretion deem proper in order to assert or enforce any right,
title or interest in, to or under the Purchased Assets, and to defend or
compromise any and all actions, suits or proceedings in respect of the Purchased
Assets. Buyer shall be entitled to retain for its account any amounts collected
pursuant to the foregoing powers, including any amounts payable as interest in
respect thereof.

 

(c) Seller and Parent agree promptly to deliver to Buyer all mail, packages or
other communications addressed to Seller or Parent, which are related to the
Business and unrelated to other businesses of Seller or Parent. Seller and
Parent agree promptly to deliver to Buyer all payments or revenues related to
the conduct of the Business after the Closing Date or any payments or revenues
otherwise included in the Purchased Assets and relating to the Business or the
Purchased Assets, and received directly or indirectly by Seller or Parent other
than those exclusively relating to Excluded Assets.

 

17



--------------------------------------------------------------------------------

5.02 Certain Filings. Parent, Seller and Buyer shall cooperate with one another
and shall use all reasonable efforts and take all reasonable steps to obtain all
consents, approvals, waivers or other documents from any third parties,
including any governmental authorities, and make all filings, registrations and
other notifications, as may be required to consummate the transactions
contemplated by this Agreement or the Ancillary Agreements and, in taking such
actions or making any such filings, furnishing information required in
connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.

 

5.03 Confidentiality. The parties hereto shall comply with, and shall cause
their respective Representatives to comply with, all of their respective
obligations under the Confidentiality Agreement with respect to the information
disclosed pursuant to this Agreement.

 

5.04 Nonsolicitation by Seller and Parent. Each of Seller and Parent agree that,
for a period of twenty-four (24) months following the Closing Date, neither
Seller nor Parent shall independently or together, directly or indirectly,
solicit or induce the employment or services of any Transferred Employee,
including, without limitation, Jim Maloney or Art Holden; provided, however,
that general solicitations or advertisements not specifically targeting
Transferred Employees shall not be considered a violation of this Section 5.04.

 

5.05 Noncompetition by Seller and Parent.

 

(a) Seller and Parent agree that, unless such restrictions are otherwise
terminated pursuant to the terms hereof, they will not, independently or
together, directly or indirectly, anywhere in the world or in any language
during and for a period of eighteen (18) months (the “Noncompetition Period”)
after the Closing Date, whether as principal, agent, stockholder, consultant,
partner, employee, member, or in any other capacity whatsoever, participate in,
engage in, or be in any manner associated with the operation, management,
development, publishing, marketing, distribution, creation, licensing or sale of
any business, product or venture that (i) competes with the Business as it
exists on the Closing Date, (ii) publishes, sells or licenses clipart, Web art,
video backgrounds, Microsoft PowerPoint presentations, e-mail and web page
backgrounds, or (iii) calls on or solicits any of the customers, suppliers or
distributors of the Business, or makes known the names and addresses of such
customers or any information relating exclusively to the Business or the
Purchased Assets. Seller and Parent each agree that a violation of this
Section 5.05 will cause irreparable injury to Buyer, and Buyer shall be
entitled, in addition to any other rights and remedies it may have at law or in
equity, to an injunction enjoining and restraining Parent and Seller from doing
or continuing to do any such violation and any other violations or threatened
violations of this Section 5.05. Notwithstanding the foregoing, (i) in the event
that Parent is subject to a Change of Control prior to the expiration of the
Noncompetition Period the provisions of this Section 5.05 shall terminate upon a
Change of Control and (ii) nothing contained herein shall restrict Seller or
Parent from making available three-dimensional clipart, animated graphics, video
backgrounds, Microsoft PowerPoint templates, e-mail and Web page backgrounds or
free on-line graphics tools from third parties pursuant to posting, link or
advertisement through one of Parent’s other business segments, with or without
charge or subject to open source licenses.

 

18



--------------------------------------------------------------------------------

(b) Each of Seller and Parent acknowledge and agree that the covenants set forth
in this Section 5.05 are reasonable and valid in scope and in all other
respects. If any of such covenant is found to be invalid or unenforceable by a
final determination of a court of competent jurisdiction (i) the remaining terms
and provisions hereof shall be unimpaired and (ii) the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. In the event that, notwithstanding
the first sentence of this paragraph (b), any of the provisions of this
Section 5.05 relating to scope of the covenants contained therein or the nature
of the business restricted thereby shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems enforceable,
such provision shall be deemed to be replaced herein by the maximum restriction
reasonably expected to be enforceable by such court.

 

5.06 Public Announcements. Buyer, on the one hand, and Parent or Seller, on the
other hand, may publish a press release concerning the transactions contemplated
hereby provided that it first obtains the prior written consent of the other
party, which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, neither party shall be prevented from complying with the law or
securities market regulations with respect to the foregoing.

 

5.07 Tax Matters.

 

(a) Buyer and Seller agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Business and the Purchased Assets (including access to books and
records) as is reasonably necessary for the filing of all Tax returns, the
making of any election relating to Taxes, the preparation for any audit by any
taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax. Buyer and Seller shall retain all books and
records with respect to Taxes pertaining to the Purchased Assets for a period of
at least six years following the Closing Date. On or after the end of such
period, each party shall provide the other with at least 10 days prior written
notice before destroying any such books and records, during which period the
party receiving such notice can elect to take possession, at its own expense, of
such books and records. Seller and Buyer shall cooperate with each other in the
conduct of any audit or other proceeding relating to Taxes involving the
Purchased Assets or the Business.

 

(b) All real property taxes, personal property taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between Seller and Buyer based
on the number of days of such taxable period included in the Pre-Closing Tax
Period and the number of days of such taxable period after the Closing Date
(such portion of such taxable period, the “Post-Closing Tax Period”). Seller
shall be liable for the proportionate amount of such taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such taxes that is attributable to the Post-Closing Tax Period.

 

(c) All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, property, transfer, gains and similar
Taxes, levies,

 

19



--------------------------------------------------------------------------------

charges and fees (collectively, “Transfer Taxes”) incurred in connection with
the transactions contemplated by this Agreement shall be borne by Seller. Buyer
and Seller shall cooperate in providing each other with any appropriate resale
exemption certifications and other similar documentation.

 

(d) Apportioned Obligations shall be timely paid, and all applicable filings,
reports and returns shall be filed, as provided by applicable law. The paying
party shall be entitled to reimbursement from the non-paying party in accordance
with Section 5.07(b). Upon payment of any such Apportioned Obligation or Tax,
the paying party shall present a statement to the non-paying party setting forth
the amount of reimbursement to which the paying party is entitled under
Section 5.06(b) together with such supporting evidence as is reasonably
necessary to calculate the amount to be reimbursed. The non-paying party shall
make such reimbursement promptly but in no event later than 10 days after the
presentation of such statement.

 

5.08 Intellectual Property.

 

(a) Following the Closing, except for use pursuant to the Transition Services
Agreement, neither Seller nor Parent shall retain or use copies of any of the
Content, three-dimensional clipart, animated graphics, video backgrounds,
Microsoft PowerPoint templates, and e-mail, Web page backgrounds and, to the
extent permitted under law, each of Seller and Parent shall use commercially
reasonable efforts to destroy any such materials or Content following the
Closing.

 

(b) Following the Closing, neither Seller or Parent will use, seek to register,
register or authorize others to use, trademarks or domain names confusingly
similar to the Trademarks anywhere in the world in breach of Section 5.05 and
will not challenge Buyer’s right to use, seek to register or register the
Trademarks anywhere in the world.

 

(c) Following the Closing, except for use pursuant to the Transition Services
Agreement, neither Seller or Parent will use, seek to register, register or
authorize others to use, works substantially similar to the works covered by the
Copyrights anywhere in the world in breach of Section 5.05 and will not
challenge Buyer’s right to use, seek to register or register the Copyrights
anywhere in the world.

 

20



--------------------------------------------------------------------------------

ARTICLE VI

 

EMPLOYEE BENEFITS

 

6.01 Employees and Offers of Employment.

 

(a) Effective as of the Closing, Buyer shall have made offers of employment to
the employees listed on Schedule 6.01(a) (each such person, upon accepting an
offer of employment from Buyer, a “Transferred Employee”). Each such offer shall
have included (i) base salary or base wages which is substantially similar as in
effect immediately prior to the Closing Date and (ii) employee benefits (other
than as set forth in clause (i)) which are substantially similar as those
provided to similarly situated employees of Buyer. Nothing in this Agreement
shall limit the right of Buyer to terminate the employment of any Transferred
Employee following the Closing Date.

 

(b) As of the Closing Date, all Transferred Employees shall cease active
participation in all Employee Plans and Benefit Arrangements, except as
otherwise permitted under such Employee Plans and Benefit Arrangements. As of
the first day following the Closing Date, all Transferred Employees shall be
permitted to participate in the plans, programs and arrangements of Buyer
relating to compensation and employee benefits (each, a “Buyer Plan”) on the
same terms as similarly situated employees of Buyers.

 

(c) To the extent that any Buyer Plan becomes applicable to any Transferred
Employee after the Closing Date, Buyer shall grant, or cause to be granted, to
such Transferred Employee credit for such Transferred Employee’s service with
the Business (and any predecessor business of the Business) for the purpose of
determining eligibility to participate in and nonforfeitability of benefits
under such Buyer Plan and for purposes of benefit accrual under any Buyer Plan
which provides vacation or severance benefits.

 

(d) To the extent that any Buyer Plan that provides medical, dental, health or
other, similar benefits becomes applicable to any Transferred Employee after the
Closing Date, Buyer shall waive, or cause to be waived, any waiting periods,
pre-existing condition exclusions and actively-at-work requirements to the
extent met under the applicable Employee Plan or Benefit Arrangement as of the
Closing and, as to the plan year in which the Closing Date occurs, shall provide
that any expenses incurred under the applicable Employee Plan or Benefit
Arrangement on or before the date such Buyer Plan became applicable to such
Transferred Employee or such Transferred Employee’s covered dependents shall be
taken into account for purposes of satisfying applicable deductible, coinsurance
and maximum out-of-pocket provisions under the such Buyer Plan.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

 

CLOSING DELIVERIES

 

7.01 Closing Deliveries. At the Closing:

 

(a) Buyer shall deliver to Seller the Cash Purchase Price, by wire transfer of
immediately available funds to the account or accounts designated by Seller to
Buyer on or prior to the Closing Date; provided, however, that Buyer shall
deliver the Escrow Amount to the Escrow Agent as directed pursuant to the Escrow
Agreement;

 

(b) Parent, Seller and Buyer shall enter into the Intellectual Property
Agreements, the Assignment and Assumption Agreement and Bill of Sale, the
Transition Services Agreement, and the Escrow Agreement (collectively, the
“Ancillary Agreements”), and Parent and Seller shall deliver to Buyer the
Required Consents and such bills of sale, assignments and other good and
sufficient instruments of conveyance and assignment as are expressly required to
be delivered hereunder; and

 

(c) Seller and Parent shall execute and deliver certificates of their respective
secretaries (or person holding similar authority) certifying and attaching a
copy of their respective organizational documents, certifying the incumbency and
signatures of their respective officers or other representatives executing this
Agreement and the Ancillary Agreements on their behalf and certifying and
attaching all requisite resolutions or actions of their respective directors,
managers, shareholders and members, as applicable and necessary, approving the
execution and delivery of this Agreement, the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby.

 

ARTICLE VIII

 

SURVIVAL; INDEMNIFICATION

 

8.01 Survival. The covenants, agreements, representations and warranties of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing (i) until eighteen (18) months after the Closing Date; (ii) in the case
of Sections 5.04 (Nonsolicitation) and 5.05 (Noncompetition) for the periods set
forth therein; (iii) in the case of Sections 3.01 (Organization and
Qualification), 3.02 (Corporate Authorization), 3.24 (Taxes) and 4.02 (Corporate
Authorization) until the expiration of the applicable statute of limitations,
respectively; (iv) in the case of Section 3.08 (Title to Purchased Assets) until
the ten years after the Closing Date; and (vi) in the case of the covenants,
agreements, representations and warranties contained in Article VI, until
expiration of the applicable statutory period of limitations (giving effect to
any waiver, mitigation or extension thereof), if later. Notwithstanding the
preceding sentence, any covenant, agreement, representation or warranty in
respect of which indemnity may be sought under Sections 8.02 shall survive the
time at which it would otherwise terminate pursuant to the preceding sentence,
if written notice of the inaccuracy or breach thereof giving rise to such right
to indemnity shall have been given to the party against whom such indemnity may
be sought prior to such time.

 

22



--------------------------------------------------------------------------------

8.02 Indemnification.

 

(a) Seller and Parent, jointly and severally, hereby agree to indemnify the
Buyer and its officers, directors, employees, agents and Affiliates (“Buyer
Indemnified Parties”) against, and agrees to hold each of them harmless from,
any and all damages, claims, debts, actions, assessments, judgments, losses,
liabilities, fines, fees, penalties and expense (including, without limitation,
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding (collectively, “Losses”)
incurred or suffered by any of them arising out of:

 

(i) any misrepresentation or breach of any representation and warranty made by
Parent or Seller pursuant to this Agreement;

 

(ii) any breach of any covenant or agreement made or to be performed by Parent
or Seller pursuant to this Agreement;

 

(iii) the failure of Parent or Seller to assume full responsibility for any
Excluded Liability and failure to pay and discharge when due any Excluded
Liability, or any claim or cause of action by any party against such indemnities
with respect to the Excluded Liability; and

 

(iv) the enforcement by any Buyer Indemnified Party against Parent or Seller of
its indemnification rights under this Section 8.02(a), if a court of competent
jurisdiction determines, or Parent or Seller acknowledges after the commencement
of any such enforcement, that such Buyer Indemnified Party is entitled to the
full amount of indemnification initially claimed by such Buyer Indemnified
Party.

 

(b) Buyer hereby indemnifies Seller and its Affiliates, officers, directors,
employees and agents (“Seller Indemnified Parties”) against, and agrees to hold
each of them harmless from, any and all Losses (including, without limitation,
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding incurred or suffered by such
parties arising out of:

 

(i) any misrepresentation or breach of any representation and warranty made by
Buyer pursuant to this Agreement;

 

(ii) any breach of any covenant or agreement made or to be performed by Buyer
pursuant to this Agreement;

 

(iii) the failure of Buyer to assume full responsibility for any Assumed
Liability and failure to pay and discharge when due any Assumed Liability, or
any claim or cause of action by any party against such indemnities with respect
to the Assumed Liability; and

 

23



--------------------------------------------------------------------------------

(iv) the enforcement by any Seller Indemnified Party against Buyer of its
indemnification rights under this Section 8.02(b), if a court of competent
jurisdiction determines, or Buyer acknowledges after the commencement of any
such enforcement, that such Seller Indemnified Party is entitled to the full
amount of indemnification initially claimed by such Seller Indemnified Party.

 

(c) The indemnification obligations of the parties set forth in this Article
VIII shall constitute the sole and exclusive remedy of the parties for the
recovery of money damages with respect to any and all matters arising out of
this Agreement except: (i) with respect to the indemnification obligations
arising from Sections 8.02(a)(i) or 8.02(b)(i), in cases of a knowing and
intentional breach of a representation or warranty or fraud; and (ii) with
respect to the indemnification obligations arising from Sections 8.02(a)(ii) or
8.02(b)(ii), in cases of a knowing and intentional breach of a covenant or
agreement or fraud.

 

8.03 Procedures; Additional Indemnification Provisions; Limitations on
Indemnification.

 

(a) All claims for indemnification by an Indemnified Person pursuant to this
Article VIII shall be made in accordance with the provisions of this
Section 8.03.

 

(b) A party entitled to indemnification under this Article VIII (the
“Indemnified Person”) shall give prompt written notification to the Person
obligated to provide such indemnification (the “Indemnifying Person”) of the
commencement of any action, suit or proceeding relating to a third party claim
for which indemnification pursuant to this Article VIII may be sought; provided,
however, that no delay on the part of the Indemnified Person in notifying the
Indemnifying Person shall relieve the Indemnifying Person from any liability or
obligation under this Article VIII except to the extent of any damage or
liability caused solely by or arising out of such delay. Within 20 days after
delivery of such notification, the Indemnifying Person may, upon written notice
thereof to the Indemnified Person, assume control of the defense of such action,
suit or proceeding with counsel reasonably satisfactory to the Indemnified
Person, provided (i) the Indemnifying Person acknowledges in writing to the
Indemnified Person that the Indemnifying Person shall indemnify the Indemnified
Person with respect to all elements of such action, suit or proceeding and any
damages, fines, costs or other liabilities that may be assessed against the
Indemnified Person in connection with such action, suit or proceeding, and
(ii) the third party seeks monetary damages only. If the Indemnifying Person
does not so assume control of such defense, the Indemnified Person shall control
such defense. The party not controlling such defense may participate therein at
its own expense; provided, that if the Indemnifying Person assumes control of
such defense and the Indemnified Person is advised by counsel in writing that
the Indemnifying Person and the Indemnified Person may have conflicting
interests or different defenses available with respect to such action, suit or
proceeding, the reasonable fees and expenses of counsel to the Indemnified
Person shall be considered “Losses” for purposes of this Agreement. The party
controlling such defense shall keep the other party advised of the status of
such action, suit or proceeding and the defense thereof and shall consider in
good faith recommendations made by the other party with respect thereto. An
Indemnified Person shall not agree to any settlement of such action, suit or
proceeding without the prior written consent of the Indemnifying Person, which
shall not be unreasonably withheld or delayed. The Indemnifying Person shall not
agree to any settlement or

 

24



--------------------------------------------------------------------------------

the entry of a judgment in any action, suit or proceeding without the prior
written consent of the Indemnified Person, which shall not be unreasonably
withheld (it being understood that it is reasonable to withhold such consent if,
among other things, the settlement or the entry of a judgment (A) lacks a
complete release of the Indemnified Person for all liability with respect
thereto or (B) imposes any liability or obligation on the Indemnified Person).

 

(c) Neither Seller nor Parent shall have any obligation to indemnify any Buyer
Indemnified Party from and against any Losses resulting from the breach of any
representations or warranties of Seller or Parent contained in this Agreement:
(i) until the Buyer Indemnified Persons, in the aggregate, have suffered
aggregate Losses resulting from breaches of representations or warranties of
Seller or Parent contained in this Agreement in excess of $75,000 (after which
point Seller and Parent will be obligated to indemnify all Buyer Indemnified
Persons from the first dollar of Losses) (the “Basket”); or (ii) notwithstanding
anything to the contrary contained in this Agreement, to the extent the
aggregate amount that Seller and/or Parent have actually indemnified any Buyer
Indemnified Persons for Losses resulting from breaches of any representations or
warranties of Seller or Parent contained in this Agreement exceeds one million
four hundred and two thousand five hundred dollars ($1,402,500) less the amount
of any Losses previously recovered by Buyer from Seller or Parent pursuant to
the indemnity set forth in this Article VIII with respect to any breach of
Section 3.08 (Title to Purchased Assets) (the “Cap”). Notwithstanding anything
to the contrary in this Agreement, Seller’s and Parent’s indemnification
obligations in respect of Losses resulting from any breach of any
representations or warranties of Seller or Parent contained in this Agreement
shall not be subject to the Basket or the Cap with respect to any breach of
Section 3.08 (Title to Purchased Assets); provided, however, that the maximum
amount of Losses that Buyer may recover from Seller or Parent pursuant to this
Article VIII with respect to any breach of Section 3.08 (Title to Purchased
Assets) shall be equal to the difference between (i) the Purchase Price less
(ii) the amount of any Losses previously recovered by Buyer from Seller or
Parent pursuant to the indemnity set forth in this Article VIII.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.01 Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given,

 

if to Buyer, to:

 

23 Old Kings Highway South

Darien, CT 06820

Attn: President or General Counsel

Facsimile No.: 203-655-5079

 

with a copy to:

 

Willkie Farr & Gallagher LLP

Attn.: Jeffrey R. Poss

 

25



--------------------------------------------------------------------------------

787 Seventh Avenue

New York, NY 10019

Telephone No.: (212) 728-8536

Facsimile No.: (212) 728-9536

 

if to Parent or Seller, to:

 

VA Software Corporation

47071 Bayside Parkway

Fremont, CA 94538

Attn: Chief Executive Officer

Facsimile No.: (510) 226-8833

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

Attn.: Bret M. DiMarco

           Todd C. Carpenter

650 Page Mill Road

Palo Alto, CA 94304

Telephone No.: (650) 493-9300

Facsimile No.: (650) 493-6811

 

9.02 Amendments; No Waivers.

 

(a) Any provisions of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by Buyer, Parent and Seller, or in the case of a waiver, by the party against
whom the waiver is to be effective.

 

(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

9.03 Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.

 

9.04 Successors and Assigns. Except as otherwise provided in this Agreement, no
party hereto shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party hereto and any such
attempted assignment without such prior written consent shall be void and of no
force and effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

26



--------------------------------------------------------------------------------

9.05 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware, without regard to the conflicts of
law rules of such state.

 

9.06 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Any counterpart may
be executed by facsimile signature, and such facsimile signature shall be deemed
an original. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

 

9.07 Entire Agreement. This Agreement, the Ancillary Agreements and the
Confidentiality Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter of this Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by either party hereto or thereunder.

 

9.08 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

 

9.09 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
referred to in this Agreement are incorporated herein and made a part hereof.

 

9.10 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Any references to any
federal, state, local or foreign statute or law will also refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless the context otherwise requires: (a) a term has the meaning assigned to it
by this Agreement; (b) including means “including without limitation”; (c) “or”
is disjunctive but not exclusive; (d) words in the singular include the plural,
and in the plural include the singular; and (e) “$” means the currency of the
United States of America.

 

9.11 Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument. Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

9.12 No Third-Party Beneficiaries. None of this Agreement, the Ancillary
Agreements or the Confidentiality Agreement shall confer any rights or remedies
upon any Person other than the parties hereto and thereto and their respective
successors and permitted assigns.

 

[Remainder of Page Intentionally Left Blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JUPITERIMAGES CORPORATION By:  

/s/ Christopher S. Cardell

--------------------------------------------------------------------------------

Name:   Christopher S. Cardell Title:   President VA SOFTWARE CORPORATION By:  

/s/ Ali Jenab

--------------------------------------------------------------------------------

Name:   Ali Jenab Title:   President & CEO ANIMATION FACTORY, INC. By:  

/s/ Ali Jenab

--------------------------------------------------------------------------------

Name:   Ali Jenab Title:   President & Director

 

[Signature Page to Asset Purchase Agreement]